Order, Supreme Court, New York County (Arlene D. Goldberg, J.), entered on or about August 18, 2006, which granted defendant’s motion for resentencing under the 2005 Drug Law Reform Act to the extent of specifying and informing defendant that the court would resentence him to a term of nine years followed by five years’ postrelease supervision for his conviction of criminal sale of a controlled substance in the second degree, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the specified resentence to a term of six years, followed by five years’ postrelease supervision, and otherwise affirmed. The matter is remanded to Supreme Court, New York County, for further proceedings upon defendant’s application for resentencing.
We find the specified resentence excessive to the extent indicated. Concur—Lippman, P.J., Andrias, Marlow, Buckley and Catterson, JJ.